THE STEAK N SHAKE COMPANY NEWS RELEASE San Antonio, TX, January 29 The Steak n Shake Company (NYSE: SNS) announces fiscalfirst quarter 2010 results and change in corporate name: First Quarter 2010 Results Net earnings for fiscal first quarter 2010 were $5.5 million, or $3.82 per diluted share, contrasted with a net loss for the first quarter of fiscal year 2009 of ($3.4 million) or ($2.43) per diluted share.In the current quarter, net sales increased 12.9% from $130.7 million to $147.6 million. To become apprised fully of our results, shareholders should carefully study our 10-Q, which has been posted at www.steaknshake.com. Change in Name of Holding Company The company’s plan is to change its corporate name from The Steak n Shake Company to Biglari Holdings Inc.This adjustment is to delineate more clearly the parent company’s new direction as a diversified holding company as well as to eliminate confusion among the activities of the holding company and those of our wholly-owned subsidiary, Steak n Shake Operations Inc. Because a change of the corporate name requires an amendment to the articles of incorporation, we will include a proposal in our proxy statement provided to shareholders in connection with the annual meeting, to be held on Thursday, April 8, 2010 at the St. Regis Hotel in New York City. In addition, we have reserved the trading symbol BH with the NYSE, which will commence trading a day after a majority of shareholders approve the alteration of the name. About The Steak n Shake Company The Steak n Shake Company is a diversified holding company. Its most significant operating subsidiary is Steak n Shake Operations Inc. Founded in 1934, the chain of now 485 restaurants serves premium burgers and milkshakes. The company’s long-term objective is to maximize its intrinsic business value.Strategically, the holding company reinvests its cash generated from its operating subsidiaries into investments with the purpose of achieving high risk-adjusted returns.All investment and other capital allocation decisions are made for the company by Sardar Biglari, Chairman and Chief Executive Officer. Risks Associated with Forward-Looking Statements This news release may include "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. These statements which may concern anticipated future results are based on current expectations and are subject to a number of risks and uncertainties that could cause actual results to differ markedly from those projected or discussed here. Steak n Shake cautions readers not to place undue reliance upon any such forward-looking statements, for actual results may differ materially from expectations. Steak n Shake does not undertake to publicly update or revise any forward-looking statements even if experience or future changes make it clear that any projected results expressed or implied therein will not be realized. Further information on the types of factors that could affect Steak n Shake and its business can be found in the company's filings with the SEC. Condensed Consolidated Statements of Financial Position The Steak n Shake Company (Amounts in $000s except share and per share data) December 23, September 30, (Unaudited) (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Investments Receivables, net of allowance of $536 and $538, respectively Inventories Deferred income taxes Assets held for sale Other current assets Total current assets Property and equipment, net Goodwill Other intangible assets, net Other assets Total assets $ $ Liabilities and shareholders' equity Liabilities Current liabilities: Accounts payable $ $ Accrued expenses Revolving credit Current portion of obligations under leases Current portion of long-term debt 21 20 Total current liabilities Deferred income taxes Other long-term liabilities Obligations under leases Total liabilities Commitments and contingencies Shareholders' equity Common stock - $0.50 stated value, 2,500,000 shares authorized - 1,514,257 shares issued, 1,436,252 shares outstanding* Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock - at cost: 78,005 shares as of December 23, 2009; 77,796 shares as of September 30, 2009* ) ) The Steak n Shake Company shareholders' equity Noncontrolling interest Total shareholders' equity Total liabilities and shareholders' equity $ $ * Adjusted for 1-for-20 reverse stock split effective December 18, 2009. Condensed Consolidated Statements of Operations The Steak n Shake Company (Amounts in $000s except share and per share data) Twelve Weeks Ended December 23, December 17, (Unaudited) (Unaudited) Revenues Net sales $ $ Franchise fees Total revenues Costs and expenses Cost of sales Restaurant operating costs General and administrative Depreciation and amortization Marketing Interest Rent Asset impairments and provision for restaurant closing Gain on disposal of assets ) ) Other (income) expense, net ) 30 Total costs and expenses Realized investment gains/losses - Earnings (loss) before income taxes ) Income taxes ) Net earnings (loss) ) Less: Earnings attributable to noncontrolling interest 17 - Net earnings (loss) attributable to The Steak n Shake Company $ $ ) Basic earnings (loss) per common and common equivalent share* $ $ ) Diluted earnings (loss) per common and common equivalent share* $ $ ) Weighted average shares and equivalents* Basic Diluted * Adjusted for 1-for-20 reverse stock split effective December 18, 2009. Condensed Consolidated Statements of Cash Flows The Steak n Shake Company (Amounts in $000s) Twelve Weeks Ended December 23, December 17, (Unaudited) (Unaudited) Operating activities Net earnings (loss) $ $ ) Adjustments to reconcile net earnings (loss) to net cash provided by operating activities: Depreciation and amortization Provision for deferred income taxes - Asset impairments and provision for restaurant closing Stock-based compensation and other non-cash expenses Gain on disposal of assets ) ) Realized investment gains ) - Changes in receivables and inventories Changes in other assets ) Changes in accounts payable and accrued expenses Net cash provided by operating activities Investing activities Additions of property and equipment ) ) Proceeds from property and equipment disposals Purchases of investments ) - Sale of investments - Net cash (used in) provided by investing activities ) Financing activities Net proceeds from line of credit facility - Principal payments on long-term debt (5 ) ) Principal payments on direct financing lease obligations ) ) Proceeds from exercise of stock options 10 - Proceeds from employee stock purchase plan - Cash paid in lieu of fractional shares ) - Repurchase of employee shares for tax withholding ) ) Distributions to noncontrolling interest ) - Net cash (used in) provided by financing activities ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $
